Citation Nr: 0313354	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for arthritis of joints 
other than the right ankle.

3.  Entitlement to an increased rating for bilateral 
conjunctivitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that in April 1999 the veteran requested a 
hearing before a traveling member of the Board.  He 
subsequently withdrew that request.  

The veteran testified before a hearing officer at the RO in 
April 1999.  A transcript of that hearing has been associated 
with the record.

When the veteran's case was before the Board in July 2000, it 
was remanded to the RO for additional development.  The case 
was returned to the Board in May 2003 for further appellate 
consideration.

The issues of entitlement to an increased rating for 
bilateral conjunctivitis and entitlement to service 
connection for arthritis of joints other than the right ankle 
are addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  A chronic right ankle disorder was not present in 
service, arthritis of the right ankle was not manifested 
within one year of the veteran's discharge from service, and 
the veteran's current right ankle disability is not 
etiologically related to service.


CONCLUSION OF LAW

Right ankle disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of arthritis 
of the right ankle during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, and the Board's July 2000 remand, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence and information needed to substantiate 
the claim, the information required of the veteran to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf, and the evidence that the RO has obtained.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.  VA treatment records have been 
obtained, and appropriate VA examinations and testing have 
been conducted.  Private treatment records have been 
submitted by the veteran and associated with the claims 
folder.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the veteran's claim.  The Board is 
also unaware of any outstanding evidence or information that 
could be obtained to substantiate the claim.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

II.  Analysis

Initially, the Board notes that service connection for left 
ankle disability was denied by a rating decision dated in 
October 1955.  The veteran submitted a statement regarding 
his right ankle in October 1998, and the RO incorrectly 
characterized the issue as whether new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for right ankle disability.  However, in the most 
recent supplemental statement of the case, dated in February 
2003, the RO adjudicated the issue of entitlement to service 
connection for right ankle disability on the merits and 
provided the veteran with the applicable regulations and law.  
Therefore, the Board finds that the veteran has not been 
prejudiced by the RO's initial incorrect characterization of 
the issue.  The Board will also address the issue on a de 
novo basis.  

The veteran's service medical records are silent regarding 
any diagnosis, complaint of abnormal finding pertaining to 
his right ankle.  

The veteran's original claim for VA compensation was filed in 
July 1955.  In this claim, he alleged that he had received 
treatment for his left ankle in service.  He made no specific 
reference to his right ankle.

In a statement dated in July 1955, a person who served with 
the veteran stated that he and the veteran were in the same 
casual company and that the veteran's problems included a 
fractured ankle.  He stated that he had maintained contact 
with the veteran since service and that the veteran was still 
troubled by his service problems.  He did not specify the 
ankle to which he was referring.     

A VA examination conducted in September 1955 notes the 
veteran's report of a sprained left ankle during service and 
that the veteran had no current ankle complaints.  The report 
includes no reference to the veteran's right ankle.  

In October 1998 the veteran submitted a statement indicating 
that he had jumped out of a Jeep under fire and injured his 
right ankle.  He noted that it had later bothered him.

The veteran also submitted records from Daniel V. Hunt, M.D. 
covering the period from July 1997 to September 1998.  These 
records show that the veteran complained of right ankle pain.  
A bone scan demonstrated increased uptake in the area of the 
talar navicular joint.  An injection was administered, which 
helped to alleviate the veteran's right ankle pain.  
Medications were also prescribed.

No testimony regarding the veteran's right ankle was given at 
his April 1999 hearing before the RO hearing officer.

A VA orthopedic examination was conducted in October 2002.  
The veteran complained of right ankle pain.  The examiner 
noted that review of the claims folder revealed no complaint 
of ankle problems during service.  Following the examination, 
the assessment was right ankle pain, status post injuries 
after service discharge.  The examiner concluded that the 
right ankle disability had no connection to the veteran's 
service.

Service connection may be established for a disability from 
disease or injury that was incurred in or aggravated in the 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The veteran alleges that he injured his right ankle during 
combat.  Whether the veteran served in combat is not clear 
from the record.  However, the Board will assume for the 
purposes of this decision that the veteran did serve in 
combat and that he sustained an ankle injury coincident to 
that service.  

It appears that the ankle injury sustained during service 
probably involved the veteran's left ankle since his original 
claim for VA compensation related to the left ankle rather 
than the right ankle and since he reported at the VA 
examination in September 1955 that he had injured his left 
ankle during service and gave no history pertaining to a 
right ankle disorder.   

Moreover, even assuming that the veteran's right ankle was 
also injured during service, the record clearly establishes 
that the veteran's current right ankle disability is not 
connected to service.  In this regard, the Board notes that 
the veteran's right ankle was found to be normal on the 
service discharge examination, he did not allege the 
existence of a right ankle disorder when he filed his initial 
claim for VA compensation, he reported no right ankle 
complaints at the VA examination in September 1955, there is 
no medical evidence documenting the presence of a right ankle 
disorder until more than 40 years following the veteran's 
discharge from service, there is no medical evidence of a 
nexus between the current right ankle disability and service, 
the veteran reported at the October 2002 VA examination that 
his right ankle was injured many years after service, and the 
VA examiner concluded that the veteran's right ankle 
disability is due to post-service trauma.  

In light of the above, the Board must conclude that service 
connection is not warranted for right ankle disability.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.  

ORDER

Entitlement to service connection for right ankle disability 
is denied.


REMAND

In the July 2000 remand, the Board noted that the issue of 
entitlement to service connection for additional eye 
disability, to include meibomian gland dysfunction and 
punctate epithelial changes, was reasonably raised by the 
record.  The RO was directed to adjudicate this issue.  The 
October 2002 VA examiner opined that cataracts were not 
caused by service, but did not address the presence or 
absence of any gland dysfunction or epithelial changes, nor 
their etiology.  Moreover the RO did not adjudicate, as 
separate and distinct, the issue of entitlement to service 
connection for additional eye disability.  The Board is 
obligated by law to ensure that RO's comply with its 
directives.  Where the RO fails to comply with the Board's 
remand orders, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  This matter must be resolved before the Board 
decides the veteran's claim for an increased rating for 
bilateral conjunctivitis.  

The Board also notes that the October 2002 VA orthopedic 
examination did not address the veteran's claimed arthritis.  
Private and VA medical records do document the presence of 
arthritis, and the veteran was noted in the October 2002 eye 
examination report to suffer from osteoarthritis.  However, 
the orthopedic examination does not provide or rule out a 
current diagnosis nor does it indicate whether any currently 
existing arthritis is etiologically related to service.  
Therefore, a further examination is required to address this 
issue.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
VA and non-VA medical care providers who 
might possess additional evidence 
supportive of his claims for an increased 
rating for bilateral conjunctivitis and 
service connection for additional eye 
disability and arthritis of joints other 
than the right ankle, to include any 
health care professionals who performed 
examinations for insurance or employment 
purposes.  After securing any necessary 
release(s) from the veteran, the RO 
should attempt to obtain copies of all 
identified records not currently 
associated with the claims folder.  

The RO should also undertake any other 
development required to comply with the 
VCAA and the implementing regulations, to 
include the examinations ordered below.

2.  The RO should arrange for the veteran 
to undergo a VA examination by an 
ophthalmologist to determine the extent 
of impairment from the service-connected 
conjunctivitis and the nature, extent and 
etiology of all other eye disorders 
present.  The veteran should be properly 
notified of the date, time, and place of 
the examination in writing.  The 
veteran's claims file, including a copy 
of this REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect that a 
review of the claims file was made.

All indicated studies should be 
performed, and all findings should be 
reported in detail. 

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion with respect to each 
currently present eye disorder other than 
conjunctivitis as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
military service or was caused or 
chronically worsened by his service-
connected bilateral conjunctivitis.  

The rationale for all opinion expressed 
must be clearly set forth in the 
examination report.

3.  The RO should also arrange for the 
veteran to undergo a VA orthopedic 
examination to determine the nature, 
extent and etiology of the veteran's 
claimed arthritis of joints other than 
the right ankle.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
veteran's claims file, including a copy 
of this REMAND, must be made available to 
and reviewed by the examiner.   The 
examination report is to reflect that a 
review of the claims file was made.

A complete history pertaining to the 
veteran's claimed arthritis should be 
elicited.  The examiner should identify 
all currently existing arthritis.

Based on the documented history and the 
examination results, the examiner should 
provide an opinion with respect to all 
currently present arthritis as to whether 
it is at least as likely as not that the 
disorder originated during the veteran's 
military service or is otherwise 
etiologically related to the veteran's 
military service.

The complete rationale for all opinions 
provided must be clearly set forth in the 
examination report.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  When the above development has been 
completed, the RO should adjudicate the 
issue of entitlement to service connection 
for additional eye disability and inform the 
veteran of his appellate rights with respect 
to the decision.

6.  The RO should readjudicate the issues of 
entitlement to an increased rating for 
bilateral eye disability and entitlement to 
service connection for arthritis of joints 
other than the right ankle.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
a supplemental statement of the case and 
afford the veteran and his representative an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate action, if otherwise 
in order.  All issues properly in appellate 
status should be returned to the Board at 
the same time.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



